DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims and arguments filed on July 12, 2021 have been received and entered. Claims 68, 71-75, 78 and 86 have been amended, while claims 1-67, 69-70, 79 and 87 have been canceled. The Ghivizzani’s declaration filed on July 12, 2021 under 37 CFR1.132 has been considered and will be discussed in detail below as it applies to the rejection. Claims 68, 71-78, 80-86 are pending in the instant application. 

Election/Restrictions
Applicant’s election of claims 68-77 (Group I) in the reply filed on April 8, 2020 was acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a))
.Claims 78, 80-86 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 8, 2020.
Claims 68, 71-78, 80-86 are under consideration. 
Priority
This application is a 371 of PCT/US17/47589 filed on 08/18/2017 that claims priority from US provisional application no 62/377,297 filed on 08/19/2016.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Patrick Waller on August 13, 2021.
The following examiner’s amendment hereunder is based upon the set of claims filed
07/12/2021.

In the claims
Cancel claims 73, 78, 80-86
In claim 72, line 5, delete term “and”
In claim 72, line 6, replace term “or” with --and--

Following claims have been re-written as follows:
68.   A nucleic acid vector comprising a nucleic acid molecule consisting of the nucleotide sequence as set forth in SEQ ID NO: 2 operably linked to a promoter, wherein the nucleic acid molecule encodes a biologically active interleukin-1 receptor agonist (IL-1Ra) protein. 

Conclusion
Examiner’s comment:  The title of the instant application has been changed to --Compositions for Treating Conditions using Recombinant Self-complementary Adeno-Associated Virus-- 
Claims 68, 71-72, 74-76 and 77 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
With Examiner's Amendment as detailed above, the rejections of claims under 35 USC 112(a), written description and 35 USC 103, as set forth in the Office Action of 03/10/2021 are WITHDRAWN. Relevant to the withdrawal of the rejections in the Office Action of 03/10/2021 applied to claims 68, 71-72, 74-76 and 77, the rejections are withdrawn in light of Applicants' persuasive argument and amendments to the claims presented herein. The claims are limited to a nucleic acid vector comprising the nucleotide sequence as set forth in SEQ ID NO: 2 and prior art fails to teach or suggest an IL-1Ra coding sequence as set forth in SEQ ID NO: 2. There is no motivation or suggestion to predictably select instantly claimed specific sequence of SEQ ID NO: 2 out of the other innumerable sequences available optimized sequence.  Therefore, using the guidance set forth is KSR, the coding sequence identified by the Applicant is non-obvious given the infinite list of choices that would have been available to the skilled artisan. Further, the Ghivizzani’s declaration explicitly show superior expression with the coding sequence containing SEQ ID NO: 2 (sequence B or C) as compared to expression level observed with 68, 71-72, 74-76 and 77 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/            Primary Examiner, Art Unit 1632